Citation Nr: 0925881	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-17 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Marine 
Corps, with active service from March 1984 to March 1990.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).  

Procedural history

The Veteran's claim for PTSD was granted in the April 2004 
rating decision by the RO; a 30 percent disability rating was 
assigned, effective July 23, 2003.  The Veteran expressed 
disagreement with that decision in April 2004, and the 
Veteran opted for the Decision Review Officer (DRO) process.  
In May 2005, a DRO provided the Veteran with a statement of 
the case (SOC) which continued the assigned 30 percent 
disability rating for his service-connected PTSD.  An appeal 
was perfected with the Veteran's submission of a substantive 
appeal (VA Form 9) in May 2005.  

This case was remanded by the Board in December 2007 for 
additional development.  Specifically, the Board instructed 
the VA Appeals Management Resource Center (AMC) to issue 
proper notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  This was accomplished, and in 
April 2009 the AMC issued a supplemental statement of the 
case (SSOC) which continued the 30 percent disability rating 
assigned for the Veteran's service-connected PTSD.  The 
Veteran's claims folder has been returned to the Board for 
further appellate proceedings.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



Issues not on appeal

In a December 2005 rating decision, the RO denied the 
Veteran's claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with the that decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The Veteran's most recent VA examination was performed in 
2005.  The Veteran has indicated that his service-connected 
PTSD symptomatology has worsened since that time.  See a 
statement from the Veteran dated September 2008.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination]..

There are various psychiatric diagnoses of record.  The Board 
specifically notes that the May 2005 VA examiner reviewed the 
record and identified "notations of somatization issues, 
factitious issues, and motivational issues. 

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the Veteran for a 
psychiatric examination in order to 
determine the current severity of the 
service-connected PTSD.  The Veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with 
the examination; in particular, the 
reports of the April and May 2005 
examinations should be reviewed prior to 
the examination.  The examiner should, to 
the extent possible, attempt to 
differentiate between symptomatology 
associated with the Veteran's 
service-connected PTSD and symptomatology 
associated with any other mental 
disorder.  The report of the examination 
should be associated with the Veteran's 
VA claims folder.

2.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for service-
connected PTSD.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the Veteran with 
a SSOC and allow an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




